Name: Commission Regulation (EEC) No 1732/79 of 6 August 1979 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199/22 Official Journal of the European Communities 7 . 8 . 79 COMMISSION REGULATION (EEC) No 1732/79 of 6 August 1979 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables Whereas, in order to facilitate the application of the system of aid, it is advisable to fix the date which is to be taken for determining the conversion rate to be applied to the minimum purchasing price referred to in Article 3a (3) of Regulation (EEC) No 516/77 ; Whereas, because of the connection between produc ­ tion aid and the minimum price, the date taken for the conversion rate to be applied to that price should be the same as the date on which the aid becomes due and payable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 639/79 (2 ), and in particular Article 3c thereof, Whereas, under Regulation (EEC) No 516/77, the system of production aid also applies to frozen peeled tomatoes, to tomato flakes, to tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff and to Williams pears preserved in syrup ; whereas the period of validity of the contracts concluded between Community producers and proces ­ sors should therefore be specified and the contracting parties should be allowed to increase, by means of an endorsement to the contract, the quantities initially contracted for ; Whereas, in order to facilitate matters for undertak ­ ings producing tomato concentrates and tomato juice , the rules relating to the submission of applications for aid relating to these products should be adjusted ; Whereas Article 6 of Commission Regulation (EEC) No 1 530/78 (3 ) laid down provisions for determining, in respect of each undertaking, the quantity eligible for aid in cases covered by Article 3a (5) of Regulation (EEC) No 516/77 ; whereas, in order to simplify appli ­ cation of the system provided for in the said Article 3a (5), the provisions of Article 6 of Regulation (EEC) No 1530/78 should be adapted ; Whereas Article 7 of Regulation (EEC) No 1530/78 defined the event in which production aid in respect of certain processed products becomes due and payable ; whereas, as a result of the system of aid having been extended as from the 1979/80 marketing year to certain tomato-based products and to Williams pears preserved in syrup, the date on which produc ­ tion aid becomes due and payable in respect of those products should be fixed ; whereas, for this purpose, that date should be considered as occurring at the beginning of the marketing year for each of the products concerned ; Article 1 Regulation (EEC) No 1530/78 is hereby amended as follows : 1 . Article 1 (2) and (3) shall be amended to read as follows : '2 . Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be deliv ­ ered to the industry during the period 1 July to 15 November,  before 15 June in respect of peaches to be deliv ­ ered to the industry during the period 1 July to 30 September,  before 1 July in respect of Williams pears to be delivered to the industry during the period 15 July to 15 November,  before 25 August in respect of dried plums (prunes d'Ente) to be delivered to the industry during the period 5 September to 31 December. However, for the 1979/80 marketing year, contracts may be concluded until 31 July 1979 in respect of tomatoes and peaches and until 15 August 1979 in respect of Williams pears . (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 192, 31 . 7 . 1979 , p. 3 . (3) OJ No L 179, 1 . 7 . 1978 , p. 21 . 7. 8 . 79 Official Journal of the European Communities No L 199/23 3 . During the periods referred to in paragraph 2, the contracting parties may decide to increase, by means of a written endorsement to the contract, the quantities initially specified therein . Such endorsements shall be made not later than :  15 September in respect of tomatoes,  15 August in respect of peaches,  15 September in respect of preserved Williams pears,  15 November in respect of dried plums (prunes d'Ente). However, for the 1979/80 marketing year, such endorsements may be made not later than 30 September 1979 in respect of tomatoes to be used in the manufacture of frozen peeled tomatoes, tomato flakes and tomato juice falling within subheading ex 20.02 C and in respect of Williams pears . For the same marketing year the endorse ­ ments may relate to a maximum of 30 % of the initial quantities specified in the contracts .' 2 . The second subparagraph of Article 5 (2) shall be amended to read as follows : 'As regards tomato concentrates and tomato juice, the statement referred to under (d) may also include the quantity of concentrate or juice, not exceeding 30 % of the total quantity obtained, which may undergo subsequent market prepara ­ tion . In this case, the application for aid shall refer only to the quantity for which the process of market preparation is already complete, and a further application for aid in respect of the remainder may be submitted not later than 30 April of the current marketing year.' 3 . Article 6 shall be amended to read as follows : 'Article 6 1 . In cases covered by Article 3a (5) of Regula ­ tion (EEC) No 516/77, the application for aid shall be supported by a statement of the quantity produced by the processor during the marketing year preceding the marketing year in question . 2 . Where processors begin processing during a marketing year within which Article 3a (5) of Regu ­ lation (EEC) No 516/77 is applied, the aid shall be limited to a quantity not exceeding a percentage, to be determined in accordance with the procedure laid down in Article 20 of that Regulation , of the total quantity for which processors referred to in paragraph 1 may receive the aid . The Member State concerned shall determine, within the limit of the percentage referred to above, the total quantity eligible for aid and shall allocate it fairly among the new processors. 3 . Where an undertaking decides not to process the product in question , the Member State shall allocate the quantity in respect of which the said undertaking could have received the aid among the new processors, in accordance with paragraph 2 . Any balance remaining shall be allocated fairly among the other processors .' 4 . Article 7 shall be amended to read as follows : !Article 7 1 . The date, within the meaning of Article 6 of Regulation (EEC) No 1134/68 , on which produc ­ tion aid becomes due and payable shall be consid ­ ered as occurring :  in respect of tomato-based products and preserved peaches in syrup , on 1 July ;  in respect of Williams pears preserved in syrup, on 15 July ;  in respect of prunes, on 1 September. 2 . The conversion rate to be applied to the minimum price, expressed in ECU, shall be the representative rate in force on 1 July in respect of tomatoes and peaches, on 15 July in respect of Williams pears and 1 September in respect of dried plums (prunes d'Ente).' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1979 . For the Commission Finn GUNDELACH Vice-President